Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-4-2008

USA v. McKinnon
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2523




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. McKinnon" (2008). 2008 Decisions. Paper 160.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/160


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ___________

                               Nos. 07-2290 and 07-2523
                                     ___________


                           UNITED STATES OF AMERICA

                                           v.

                               MICHAEL MCKINNON

                                           Appellant

                                     ___________


                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Criminal No. 03-cr-00251)
                    District Judge: The Honorable Sylvia H. Rambo

                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                OCTOBER 31, 2008

             BEFORE: McKEE, NYGAARD, and SILER,* Circuit Judges.




       *Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States Court
of Appeals for the Sixth Circuit, sitting by designation.
                                (Filed: December 4, 2008)
                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       This consolidated appeal arises from the dismissal of three pro se motions filed by

McKinnon. The first two motions are the subject of the appeal at case number 07-2290,

and the third is the subject of the appeal at case number 07-2523. McKinnon filed these

pro se motions in the District Court while his direct appeal at case number 05-5314 was

pending before us. The District Court dismissed the three motions in these two cases

because it lacked jurisdiction. The filing of a notice of appeal removes a case from the

District Court and places it under our jurisdiction. The District Court was correct.

Because the District Court lacked jurisdiction, the dismissal was correct and typically

would be affirmed. Because, however, the matter is before us in McKinnon’s other

appeal, we will simply dismiss these two.